IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ERIC RAMIREZ,                         : No. 636 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
JACLYN N. BONSTINGL,                  :
                                      :
                     Respondent       :


                                   ORDER


PER CURIAM

      AND NOW, this 23rd day of December, 2014, the Petition for Allowance of

Appeal is DENIED.